Per Curiam.

Appeal by the State from a judgment of the Court of Claims for $9,000 in favor of claimant, which was entered in the Court of Claims Clerk’s Office on May 17, 1946, and a cross appeal for inadequacy by the claimant.
While claimant was strapped to his bed by a restraining sheet, he was frightfully assaulted by another inmate of the Harlem Valley State Hospital, Benturira, who broke from his restraining sheet and in the assault, besides other injuries, enucleated both of claimant’s eyes. The opinion in the Court of Claims *619(Lotmsbeery, J.) discloses lack of attendants and other acts of palpable negligence.
The determination of the monetary loss which Scolavino suffered by being made totally blind is complicated. The amount awarded would be entirely inadequate to compensate a twenty-year-old man who was mentally alert. Were we to start with the assumption enunciated in the instrument famous as the inception of the American Nation, that all men are created equal, then a higher value would attach to each of the human functions remaining to one who is in part deficient. Recognizing possibly that such a conclusion is non sequitur, it certainly does follow that this boy, upon whom the full light of reason had never shone might, with the aid of his vision, have been trained to perform simple tasks, now must go through life in absolute darkness, with no possibility of being partially trained.
It has been argued that money will have no meaning to this claimant because he will always have to remain in a State institution, if there be one for the blind who are mentally deficient. That conclusion seems specious, for his natural guardians should have an opportunity to select a private institution, if so advised. The amount of damages should be increased from $9,000 to $20,000.